Citation Nr: 1338638	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to October 1973 and from March 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).

Service connection is currently in effect for residuals of a lumbar laminectomy L4-L5), evaluated as 60 percent disabling; a mood disorder secondary to a general medical condition, evaluated as 50 percent disabling prior to June 8, 2010, and as 30 percent disabling thereafter; hepatitis C, evaluated as 10 percent disabling; and a ganglion cyst of the left wrist, evaluated as noncompensable.  The Veteran's combined disability evaluation is 80 percent from April 29, 2008.  Thus, he meets the minimum percentage requirements for consideration of a TDIU.  38 C.F.R. § 4.16.

In the case of a claim for TDIU, the VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1) (West 2002).  See Geib v. Shinseki, No. 2012-7164, slip op. at 7 (Fed. Cir. Oct. 29, 2013).  Thus, in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Id. at 8.

In this case, an examination is needed because there is conflicting evidence as to the severity of the Veteran's service-connected disabilities.  During a June 2010 VA mental health examination, the Veteran reported that his back disability increased in severity.  The record shows that he last underwent VA examination of his spine in February 2008.  As that examination is over five years old, another examination should be arranged to ascertain the current severity of the Veteran's service-connected lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Further, the claims file contains a July 2008 private comprehensive assessment report prepared for VA by Rick Ostrander, of MVR Consulting Services, in Sioux Falls.  Also of record is a July 2008 Rehabilitation Plan (VA Form 28-8872) indicating that the Veteran will complete an associate degree in information technology through Colorado Technical University in Sioux Falls.  

The June 2010 VA examiner reported that the Veteran was struggling at tech school and found it difficult to complete his Vocational Rehabilitation (Voc. Rehab.) program.  

However, the Veteran's Voc. Rehab. folder is not presently associated with his claims file.  His Voc. Rehab. file may include evidence pertinent to his TDIU claim in that it may provide additional information regarding how his service-connected disabilities impair his occupational functioning.  The Veteran's Voc. Rehab folder should be obtained and associated with the claims file prior to Board consideration of his TDIU claim.  See 38 U.S.C.A. § 5103A (West 2002) (VA is required to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies....").

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Sioux Falls, dated since January 2009, should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete Vocational Rehabilitation folder and associate it with the claims file.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Sioux Falls for the period from January 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

3. After the above has been accomplished, schedule the Veteran for a VA examination(s) (orthopedic, psychiatric, medical) to determine the current level of severity of his service-connected disabilities and to obtain an opinion as to whether the service-connected lumbar spine, mood disorder, hepatitis C, and left wrist disabilities in combination preclude gainful employment for which his education and occupational experience would otherwise qualify.  The claims file must be made available for review and the examination report(s) should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  

a. The opinion provider is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

b. The examiner providing the opinion should review the claims file and provide reasons for the opinion.  The reasons should take into account the Veteran's reports and previously reported symtoms and clinical findings.  If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the type(s) of employment the Veteran would be able to perform. 

4. Readjudicate the Veteran's claim for a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Then, the case should be returned to the Board for further consideration, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


